Citation Nr: 1524009	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for lipomas.

2.  Entitlement to service connection for a dental disorder for compensation purposes.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a right inguinal hernia disorder.

6.  Entitlement to service connection for a left inguinal hernia disorder.

7.  Entitlement to service connection for claustrophobia.

8.  Entitlement to an initial rating in excess of 10 percent for a left clavicle disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a February 2015 videoconference Board hearing, the transcript of which is included in the record.

The issues of (1) service connection for a right shoulder disorder as secondary to the service-connected left clavicle disability, (2) an increased rating for urticaria in excess of 10 percent; and (3) service connection for a dental disorder for treatment purposes only has been raised by the record during the February 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of (1) service connection for a back disorder; (2) service connection for a right knee disorder; (3) service connection for a right inguinal hernia disorder; 
(4) service connection for a left inguinal hernia disorder; (5) service connection for claustrophobia; and (6) an initial rating in excess of 10 percent for a left clavicle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed lipomas are not etiologically related to service.

2.  The Veteran received routine dental and orthodontic treatment during active service, including treatment for carious teeth. 

3.  During service, Tooth 16, Tooth 17, and Tooth 26 were extracted. 

4.  There was no dental trauma and/or disease during service resulting in bone loss of the maxilla or mandible.

5.  Compensation is not available for loss of teeth due to dental trauma, carious teeth, or residuals related thereof.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lipomas have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
2.  The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated February 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, private treatment records, his statements, and the February 2015 Board hearing transcript are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claims for lipomas and a dental disorder in November 2010 (dental) and January 2011 (skin).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinions provided considers all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection for Lipomas

The Veteran is currently service-connected for urticaria.  During the February 2015 Board hearing, the Veteran testified that he was not seeking service connection for lipomas, but was in fact seeking an increased rating for the already service-connected urticaria disability.  See Board Hearing Transcript at pg. 14.  Nonetheless, the Veteran has not formally withdrawn his claim for service connection for lipomas; as such, the Board will proceed with adjudication of the issue.  As noted above, the increased rating claim for urticaria is being referred to the AOJ for initial consideration.

Upon review of all the evidence of record, the Board finds that the Veteran's lipomas are not related to service.  The evidence includes service treatment records, which are absent for a diagnosis, treatment, or removal of lipomas.

The Veteran was afforded a VA examination in January 2011.  During the evaluation, the Veteran reported that he had a large cyst between his eyes and had it removed in service.  After service separation, the Veteran stated that he had multiple lipomas removed by his private physicians.  The examiner noted that a May 1973 service treatment record was consistent with what the Veteran described regarding a cyst on the bridge of his nose and left side of his face.  It was removed and appeared to have healed well as reported in medical records.  The examiner conducted a physical examination and diagnosed the Veteran, in pertinent part, with "remote sebaceous cyst, nothing found on today's examination" and "lipomas and scar from lipoma removal."  The examiner then opined that the Veteran's sebaceous cyst (removed in service) was not ongoing.  The examiner further noted that the Veteran's lipomas were not sebaceous cysts.  Instead, the examiner stated that there were lesions that could occur in anyone and would not be associated to sebaceous cysts, and therefore, were not caused by or related to the sebaceous cysts removed in service.  The examiner further noted that there was no indication that lipomas were evaluated or treated in service.

For these reasons, and given the Veteran's statements during the February 2015 Board hearing, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's lipomas were incurred in or were otherwise related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  To the extent to which the Veteran seeks an increased rating for the service-connected urticaria disability the Board has referred this issue for appropriate action.

Service Connection for Dental Disorder

The Veteran seeks service connection for a dental disorder.  Specifically, the Veteran testified during the February 2015 Board hearing that due to his teeth being extracted in service, the remainder of his teeth shifted forward.  See Hearing Transcript at pg. 19.  

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(b) (2014)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Further, VA's General Counsel has held that dental treatment of teeth, even extractions, during service is not tantamount to dental "trauma."  VAOPGCPREC 5- 97 (January 22, 1997).

The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays, 5 Vet. App. 302.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2014).  38 C.F.R. § 3.381(a) (2014).

Service dental records show that in June 1968, the Veteran had Tooth 16 and Tooth 17 extracted.  In January 1969, Tooth 26 was also extracted.  As such, the loss of teeth in service has been established.

In addition to the above dental treatment, service dental records indicate that the Veteran also had several cavities filled in March 1970, April 1970, and January 1972.  However, as mentioned above, treatable carious teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2014).  38 C.F.R. § 3.381(a) (2014).

The Veteran was afforded a dental examination in November 2010.  Although the claims file was not available for review, the examiner noted that the Veteran reported that his third molars and Tooth 26 were extracted during service.  The Veteran expressed concern that these extractions resulted in "thinning of the teeth" leading to fracture and root canals.  Upon examination, the VA examiner noted that there was no loss of bone of the maxilla or mandible.  There was also no malunion or nonunion of the maxilla or mandible.  There was also no evidence of osteoradionecrosis or osteomyelitis.  

Upon review of the evidence of record, the Board finds that the Veteran's extracted teeth do not constitute an injury for which compensation may be granted.  See 
38 C.F.R. § 3.381 (replaceable missing teeth and treatable carious teeth are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible from trauma, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  The dental service treatment records do not show bone loss of the maxilla or mandible or a disease other than periodontal disease or caries.  Further, the Veteran has not advanced that he has any such loss due to trauma or disease in service.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id. 

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma, or from disease other than periodontal disease or caries.  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the Board has referred this issue for appropriate action.
ORDER

Service connection for lipomas is denied.

Service connection for a dental disorder for compensation purposes is denied.


REMAND

VA Treatment Records

During the February 2015 Board hearing, the Veteran testified that he has sought treatment at the VA Medical Center in Rock Springs, Wyoming, for his shoulder and back disorders.  See Board Hearing Transcript at pgs. 3 and 4.  A review of the current evidence of record does not demonstrate that these treatment records have been obtained.

Left Clavicle Disability

The Veteran was afforded a DBQ (fee-based) examination in November 2012.  During the February 2015 Board hearing, the Veteran testified that his left shoulder disability had worsened since the last examination.  Specifically, the Veteran testified that he experienced increased pain and decreased range of motion in the left shoulder.  Accordingly, the Board finds that an additional examination is warranted.

Back, Right Knee, and Hernia Disorders

During the February 2015 Board hearing, the Veteran testified that he injured his back, right knee, and sustained right and left hernias as a result of lifting heavy equipment (up to 150 pounds) during service.  He further stated that he injured his knee and back during a flag-football game in service.  See Board Hearing Transcript at pgs. 7 and 8.  Post-service private treatment records dated in November 1988 note a history of right and left inguinal hernia dating to the mid-1970s; however, a specific date was not noted.  The Veteran has not been afforded a VA examination regarding these disorders; as such, the Board finds that one is necessary in order to assist in determining whether the Veteran has any currently diagnosed back, right knee, or hernia disorder that is related to service.

Claustrophobia

During the February 2015 Board hearing, the Veteran testified that he suffers from claustrophobia as a result of experiences he incurred in service.  See Board Hearing Transcript at pgs. 16-18.  The Veteran also noted that he experiences dreams where he wakes up kicking violently and he is unable to remain in small spaces, such as caves or under vehicles.  He further noted that he has never been evaluated for the condition by a medical professional.  As such, the Board finds that the Veteran should be afforded a VA examination to assist in determining whether his symptoms meet the diagnosis for claustrophobia, and if so, whether it is related to incidents he experienced in service.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records and associated them with the record, including any records of treatment at the VA Medical Center in Rock Springs, Wyoming that have not been previously obtained. 

2.  Then, schedule the Veteran for a VA shoulder examination to determine the severity of his left clavicle disability.  The claims file, to include a copy of this Remand, should be made available to and be reviewed by the examiner.

3.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's back, right knee, and bilateral inguinal hernia disorders.  The examiner must review all pertinent documents in the record and obtaining a complete medical history from the Veteran.  Then, the examiner should provide the following:

(a)  List all current diagnoses pertaining to the Veteran's back, right knee, and hernia.

(b)  Then, for each diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a back, right knee, or hernia disorder had its origin in service or is in any way related to the Veteran's service.  

All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

4.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of the Veteran's claimed claustrophobia.  The examiner must review all pertinent documents in the record and obtaining a complete medical history from the Veteran.  Then, the examiner should provide the following:

(a)  Provide an opinion as to whether the Veteran meets the DSM-5 criteria for claustrophobia.

(b)  Then, if the Veteran is found to have a diagnosis of claustrophobia, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claustrophobia had its origin in service or is in any way related to the Veteran's service.  

All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

5.  After completing all requested actions, plus any additional notification and/or development warranted by the record, the RO/AMC should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


